Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 30 June 2022 have been fully considered but they are not persuasive. Applicant argues that Ono (JP 2015118828 A) does not teach a second pressing portion wherein, in a state in which the electrode body is not deformed to bulge outward, the second pressing portion contacts an inner surface of the housing case, particularly enlarging and highlighting the bottom right corner of the pressing member (200a) shown in figure 6 and citing [0033] which indicates that figure 6 shows a state of the electrode body before being charged and expanded and deformed. However, the examiner notes that in Ono, there is no indication that the drawings are to scale and proportions of features in a prior art drawing are not evidence of actual proportions when the drawings are not to scale (see MPEP 2125). For this reason, it is the examiner’s position that figure 6 alone does not on its own indicate that the pressing members (200a and 200b) are spaced apart from the battery can (1). Therefore, in determining if Ono anticipates the amended claim, the text of Ono must be considered. Notably, figures 6-9 omit the insulating sheet (2), which is sandwiched between the pressing members (200a and 200b) and the battery can (1) to “enclose the wound electrode group provided with the pressing members” (see [0043]). Further, [0044] specifically indicates that in the example shown in figures 6-9, the pressing members are attached to the flat portion (3) of the electrode group (30), but “there is a possibility that the affixing state of the pressing members 200a and 200b may changed due to the deformation of the wound electrode group 3, but when it is attached to the insulating sheet 2, such a problem may be avoided.” The insulating sheet (2) is considered by the examiner to be analogous to the instant insulating paper (16) and may alone read on the claimed housing case, which is merely required by the claims to house the electrode body, the electrolyte solution and the pressing member. Even in the alternative where the insulating sheet (2) is only part of the claimed housing case in conjunction with the battery can (1), the same rationale applies. Therefore, the rejections of record under 35 U.S.C. 102 over Ono are upheld below, modifying the rejection based on the interpretation where the claimed housing corresponds to the insulating sheet (2) or a combination of the insulating sheet (2) and the battery can (1) as described above.
Additionally, a new ground of rejection is provided below in response to the amended claim limitations over Ono in view of Yoshitake (US 2012/0301759 A1), of record, based on the interpretation where the claimed housing corresponds to the battery can (1) alone as indicated in the prior art rejection of record.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
The replacement drawings for figures 9-11 were received on 30 June 2022.  These drawings are accepted and the objection of record to the drawings is withdrawn.

Claim Rejections - 35 USC § 102
Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ono (JP 2015118828 A), newly cited.
Regarding Claim 1, Ono teaches a power storage device (secondary battery, see abstract) comprising: an electrode body (wound electrode group 3, see figure 3) including a positive electrode sheet (positive electrode 34), a separator (separators 33 and 35), and a negative electrode sheet (negative electrode 32, see [0023]); a housing case in which the electrode body is housed (insulating sheet 2 alone or insulating sheet 2 in conjunction with battery can 1, see figure 2, noting the “Response to Arguments” section above, which Is incorporated herein); an electrolyte solution housed in the housing case (see [0021] indicating the injection of electrolytic solution into the battery can 1 which includes the insulating sheet 2); and a pressing member provided inside the housing case and configured to press the electrode body (plate-like pressing members 200a and 200b, see [0031]-[0032] regarding the claimed pressing function and see [0043]-[0044] indicating that the insulating sheet 2 encloses the electrode group 3 within the battery can 1), wherein the electrode body having the positive electrode sheet, the separator and the negative electrode sheet stacked on one another is wound around a winding axis-line (see arrow in figure 3 indicating the winding axis), the positive electrode sheet includes a positive electrode metal foil and a positive electrode composite layer that is formed on the positive electrode metal foil (see [0024] indicating the positive electrode current collector foil and the positive electrode active substance composite material), the negative electrode sheet includes a negative electrode metal foil and a negative electrode composite layer that is formed on the negative electrode metal foil (see [0024] indicating the negative electrode current collector foil and the negative electrode active substance composite material), the electrode body includes an overlapping portion formed of the positive electrode composite layer, the separator and the negative electrode composite layer (portion of electrode assembly between the negative electrode foil exposed portion 32c and the positive electrode foil exposed portion 34c), the electrode body includes a first flat portion and a second flat portion that are arranged in a thickness direction of the electrode body, each of the first flat portion and the second flat portion being formed in a plate plane shape (flat portions 30, see examiner annotated figure 3 below noting that the second flat portion is opposite the first plate portion in the indicated thickness direction, but is not shown in the figure since it is in the rear of the shown perspective), a first winding end face and a second winding end face that are arranged in an extending direction of the winding-axis line, each of the first winding end face and the second winding end face being formed by winding an end edge of the positive electrode sheet, an end edge of the separator and an end edge of the negative electrode sheet (see examiner annotated figure 3 below noting that the second winding edge face is opposite the first plate portion in the indicated winding-axis line direction, but is not shown in the figure since it is in the rear of the shown perspective), a first curved portion (curved portion 30a) located on a side of one end of the electrode body in a direction that intersects with the extending direction of the winding-axis line and that intersects with the thickness direction, the first curved portion being configured to connect the first flat portion and the second flat portion, and a second curved portion (curved portion 30b) located on a side of the other end of the electrode body, the second curved portion being configured to connect the first flat portion and the second flat portion, and the pressing member includes a first pressing portion configured to press a portion that is included in an outer circumferential edge portion of the overlapping portion and that is adjacent to the first winding end face (plate-like pressing members 200a, which presses the boundaries between the “overlapping portion” as claimed and the negative electrode foil exposed portion 32c and the positive electrode foil exposed portion 34c), a second pressing portion configured to press a connection portion between the first flat portion and the first curved portion (plate-like pressing members 200b), wherein, in a state which the electrode body is not deformed to bulge outward, the second pressing portion contacts an inner surface of the housing case (see [0044] indicating that the pressing members 200a and 200b are attached to the insulating sheet 2 and see [0043] indicating that the insulating sheet encloses the wound electrode group 3 including the pressing members 200a and 200b).

    PNG
    media_image1.png
    702
    1079
    media_image1.png
    Greyscale

Regarding Claim 2, Ono further teaches that the pressing member is formed of an insulating material (see [0032] indicating that the pressing members 200a and 200b may be made of polypropylene which is an inherently electrically insulating material), and disposed on an outer circumferential surface of the electrode body (see figure 7, for example).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of Yoshitake (US 2012/0301759 A1), of record.
Regarding Claim 1, Ono teaches a power storage device (secondary battery, see abstract) comprising: an electrode body (wound electrode group 3, see figure 3) including a positive electrode sheet (positive electrode 34), a separator (separators 33 and 35), and a negative electrode sheet (negative electrode 32, see [0023]); a housing case in which the electrode body is housed (battery can 1, see figure 2); an electrolyte solution housed in the housing case (see [0021] indicating the injection of electrolytic solution into the battery can 1); and a pressing member provided inside the housing case and configured to press the electrode body (plate-like pressing members 200a and 200b, see [0031]-[0032] regarding the claimed pressing function), wherein the electrode body having the positive electrode sheet, the separator and the negative electrode sheet stacked on one another is wound around a winding axis-line (see arrow in figure 3 indicating the winding axis), the positive electrode sheet includes a positive electrode metal foil and a positive electrode composite layer that is formed on the positive electrode metal foil (see [0024] indicating the positive electrode current collector foil and the positive electrode active substance composite material), the negative electrode sheet includes a negative electrode metal foil and a negative electrode composite layer that is formed on the negative electrode metal foil (see [0024] indicating the negative electrode current collector foil and the negative electrode active substance composite material), the electrode body includes an overlapping portion formed of the positive electrode composite layer, the separator and the negative electrode composite layer (portion of electrode assembly between the negative electrode foil exposed portion 32c and the positive electrode foil exposed portion 34c), the electrode body includes a first flat portion and a second flat portion that are arranged in a thickness direction of the electrode body, each of the first flat portion and the second flat portion being formed in a plate plane shape (flat portions 30, see examiner annotated figure 3 above noting that the second flat portion is opposite the first plate portion in the indicated thickness direction, but is not shown in the figure since it is in the rear of the shown perspective), a first winding end face and a second winding end face that are arranged in an extending direction of the winding-axis line, each of the first winding end face and the second winding end face being formed by winding an end edge of the positive electrode sheet, an end edge of the separator and an end edge of the negative electrode sheet (see examiner annotated figure 3 above noting that the second winding edge face is opposite the first plate portion in the indicated winding-axis line direction, but is not shown in the figure since it is in the rear of the shown perspective), a first curved portion (curved portion 30a) located on a side of one end of the electrode body in a direction that intersects with the extending direction of the winding-axis line and that intersects with the thickness direction, the first curved portion being configured to connect the first flat portion and the second flat portion, and a second curved portion (curved portion 30b) located on a side of the other end of the electrode body, the second curved portion being configured to connect the first flat portion and the second flat portion, and the pressing member includes a first pressing portion configured to press a portion that is included in an outer circumferential edge portion of the overlapping portion and that is adjacent to the first winding end face (plate-like pressing members 200a, which presses the boundaries between the “overlapping portion” as claimed and the negative electrode foil exposed portion 32c and the positive electrode foil exposed portion 34c), a second pressing portion configured to press a connection portion between the first flat portion and the first curved portion (plate-like pressing members 200b).
Ono is silent as to the claim limitation requiring that in a state which the electrode body is not deformed to bulge outward, the second pressing portion (pressing members 200b) contacts an inner surface of the housing case (battery can 1) since although Ono specifically indicates direct contact between the wound electrode group (3) and the insulating sheet (2), there is no explicit recitation that the insulating sheet (2) directly contacts the battery can (1) such that the second pressing portion may be considered to be in contact with the battery can through the insulating sheet.
However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that it is ideal to maximize the energy density of the battery by minimizing the amount of excessive volume required to generate energy. Further, adding structures directly to the inner surface of a battery can for the purpose of supporting the electrode assembly is well-known.
In the alternative, Yoshitake teaches a prismatic battery including a wound electrode assembly where support portions (25 and 26) are attached directly to the battery housing (27, see figure 1) to support the electrode assembly. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention, recognizing that the pressing members (200a and 200b) already allow for expansion of the electrode assembly in the central region (30c) of each side of the electrode assembly facing the surface of the battery can, that no additional expansion room would be needed between the pressing members (200a and 200b) and the battery can (1) and in fact, such additional space would unnecessarily increase the volume of the battery can and thereby decrease the energy density of the battery. 
 Regarding Claim 2, Ono further teaches that the pressing member is formed of an insulating material (see [0032] indicating that the pressing members 200a and 200b may be made of polypropylene which is an inherently electrically insulating material), and disposed on an outer circumferential surface of the electrode body (see figure 7, for example).

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kim (US 2012/0107678 A1)- teaches a pressing member.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518. The examiner can normally be reached Monday-Friday from 10am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mary G Henshaw/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723